10-4762-ag
Yuan v. Holder
                                                                                 BIA
                                                                           Elstein, IJ
                                                                        A094 785 339


                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 26th day of April, two thousand twelve.

PRESENT:
         ROSEMARY S. POOLER,
         PETER W. HALL,
         GERARD E. LYNCH,
              Circuit Judges.
_______________________________________

MINGSHU YUAN
         Petitioner,

                 v.                                     10-4762-ag
                                                        NAC
ERIC H. HOLDER, JR., U.S. ATTORNEY
GENERAL,
         Respondent.
______________________________________

FOR PETITIONER:                Ke-en Wang, New York, NY.

FOR RESPONDENT:                Tony West, Assistant Attorney
                               General; Anthony Cardozo Payne,
                               Senior Litigation Counsel; Collete
                       J. Winston, Attorney, Office of
                       Immigration Litigation, U.S.
                       Department of Justice, Washington
                       D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Mingshu Yuan, a native and citizen of the People’s

Republic of China, seeks review of the October 29, 2010,

order of the BIA affirming the October 28, 2008, decision of

Immigration Judge (“IJ”) Annette S. Elstein denying her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).   In re Mingshu

Yuan, No. A094 785 339 (B.I.A. Oct. 29, 2010), aff’g     No.

No. A094 785 339 (Immig. Ct. N.Y. City Oct. 28, 2008).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have

considered both the IJ’s and the BIA’s opinions.    Zaman v.

Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).   We review the

IJ’s factual findings under the substantial evidence

standard and review questions of law de novo.   See 8 U.S.C.

§ 1252(b)(4)(B); Corovic v. Mukasey, 519 F.3d 90, 95 (2d

Cir. 2008).

                             2
    Yuan argues that she established her eligibility for

relief because she and her family provided assistance to her

aunt, a North Korean national who crossed the border into

China, and that as a result her parents were arrested,

beaten, and released only upon the payment of a fine.     The

agency found, inter alia, that Yuan failed to meet her

burden of proof because she did not provide reasonably

available corroborating evidence, including any

identification document for her aunt, any letter from her

aunt, a receipt for the fine paid, or any confirmation from

family members indicating that her parents were beaten.

    Although an applicant’s credible testimony alone may be

enough to carry her burden of proof, see 8 C.F.R.

§ 208.13(a), an IJ may nonetheless require that her

testimony be corroborated if one would reasonably expect

corroborating evidence to be available, see 8 U.S.C.

§ 1158(b)(1)(B)(ii).   “Where the trier of fact determines

that the applicant should provide evidence that corroborates

otherwise credible testimony, such evidence must be provided

unless the applicant does not have the evidence and cannot

reasonably obtain the evidence.”   Id.; 8 U.S.C.

§ 1231(b)(3)(C) (incorporating this standard, by reference,

in the rules governing withholding of removal); Chuilu Liu

v. Holder, 575 F.3d 193, 196-99 (2d Cir. 2009).

                              3
    Yuan does not challenge the agency’s corroboration

finding, and thus has waived any such challenge.   See

Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

(2d Cir. 2005) (concluding that issues not sufficiently

argued in the briefs are considered waived and normally will

not be addressed on appeal).   Because the agency’s finding

that Yuan failed to meet her burden of proof by failing to

provide reasonably available corroborating evidence is

dispositive of her claims of asylum, withholding of removal,

and CAT relief, and because Yuan does not challenge that

finding, we will not disturb the agency’s denial of relief.

See 8 U.S.C. § 1158(b)(1)(B)(ii); 8 U.S.C. § 1231(b)(3)(C);

Chuilu Liu, 575 F.3d at 196-99.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the temporary stay

of removal that the Court previously granted in this

petition is VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                               4